Citation Nr: 1023798	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-16 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation greater than 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut, which granted service 
connection for PTSD and assigned a 30 percent evaluation.

The issue of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
has been raised by the record in a June 2008 private 
treatment record but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

The Veteran's PTSD has been productive of moderate to serious 
impairment, with occupation and social impairment with 
reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from disagreement with initial evaluations 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of prejudice 
with regard to the notice in this case, hence further VCAA 
notice is not required with regard to the initial rating 
appeals.  The Veteran originally received VCAA notice in 
April 2008.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records from his 
private psychologist.  Additionally, the Veteran has been 
provided a necessary VA examination.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Increased Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130. 

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the Veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

As noted below, several treatment providers have rendered 
Global Assessment of Functioning (GAF) scores pursuant to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV).
As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the GAF is a scale reflecting psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  A score in the range of 51 to 60 
indicates moderate symptoms (e.g., a flattened affect, 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., having few friends or having conflicts with peers or 
co-workers). A GAF score of 41 to 50 reflects a serious level 
of impairment (e.g., suicidal ideation, severe obsessive 
rituals, frequent shoplifting), or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 31 to 40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work). 

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  Id.  See also 38 C.F.R. § 4.126(a) (an evaluation 
shall be based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on an 
examiner's assessment of the level of disability at the 
moment of examination).

After a review of the evidence and resolving reasonable doubt 
in the Veterans favor, the Board finds that the Veteran's 
PTSD was shown to be productive of moderate to serious 
impairment, with occupational and social impairment with 
reduced reliability and productivity.  

The March 2008 private treatment record shows that the 
Veteran experienced intrusive thoughts, traumatic nightmares, 
distress at exposure to triggers that reminded him of past 
trauma, avoidance of conversations about this military 
service, estrangement and detachment from others, 
hypervigilance, hyperirritability, exaggerated startle 
response, and problems with memory and concentration.  The 
Veteran also reported severe sleep problems, often waking up 
from nightmares in a cold sweat with his heart racing.  The 
Veteran also gets up several times a night to check the locks 
on his doors.  The Veteran avoids crowds and feels distant 
from people due to difficulty with trusting others.  He 
startles easily and sits with his back to the wall.  Upon 
examination, he had normal dress.  His mood was dysthymic and 
affect was restricted.  His judgment and insight were 
limited.  There was no current suicidal or homicidal 
ideation.  The examiner opined that the Veteran's symptoms 
interfered significantly in his personal, social and 
professional life.  His hypervigilance and hyperarousal 
prevented him from being consistently productive.  His 
problems with memory and concentration negatively impacted 
his ability to learn new skills.  The examiner further noted 
that due to hyperirritability, he was severely compromised in 
his ability to initiate or sustain work relationships.  Also, 
he was severely compromised in his ability to initiate or 
sustain social relationships due to isolating behaviors and 
feelings of estrangement.  A GAF score of 38 was assigned.

In a June 2008 private treatment record, the Veteran reported 
sleep disturbances and nightmares.  He noted that his 
hypervigilance and hyperstartle reflex were more pronounced.  
He also noted that he paced and was constantly surveying his 
surroundings.  He had a hard time with being patient and 
waiting for outcomes.  He also isolated himself.  A GAF score 
of 37 was assigned.

Also in June 2008, the Veteran was afforded a VA examination 
to assess the current severity of his PTSD symptoms.  At the 
time of the examination, the Veteran was living with his 
adult daughter.  He was working full-time at a trucking 
company.  The Veteran reported that after returning from 
Vietnam, he experienced nightmares, difficulty with startle 
response, hypervigilance, and irritability.  He also noted 
that he became somewhat emotionally distant and enjoyed 
spending less time with others outside of his family.  These 
difficulties improved a bit over time.  Currently, he 
experienced infrequent nightmares and avoided speaking about 
the war.  He noted that he does not like to get too close to 
people, but reported that he has close relationships with his 
family, but does have some emotional detachment.  He has 
little interest in leisure activities, a mildly restricted 
affect and did report a foreshortened sense of future.  He 
reported hypervigilance, hyper-startle response and avoiding 
crowds.  He noted that he often will sit outside in the car 
while his children will go to the mall.  He says that 
occasionally his family members will "drag him out" to 
restaurants.  When he is out in public, he notes that he has 
to sit with his back to the wall and is vigilant of all 
individuals.  The Veteran did not report real difficulties 
with irritability or a history of such problems.  His insight 
was fair and his judgment was good.  A GAF score of 56 was 
assigned.
Based on the above evidence, the Board finds that the Veteran 
has occupational and social impairment with reduced 
reliability and productivity.  These findings are sufficient 
to support a 50 percent evaluation.  38 C.F.R. § 4.130.

During the appeal period, GAF scores have ranged from 38 to 
55.  GAF scores in the range of 51 to 60 indicate moderate 
symptoms (which contemplate occasional panic attacks) or 
moderate difficulty in social or occupational functioning 
(such as conflicts with peers or co-workers).  GAF scores in 
the range of 41 to 50 indicate serious symptoms (which 
contemplates suicidal ideation) with serious impairment in 
social, occupational or school functioning (such as no 
friends).  A GAF score in the range of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  The Board 
acknowledges the large disparity between the GAF scores in 
this case.  The June 2008 VA examiner opined that the GAF 
score of 37, assigned by the private psychologist, was 
typically indicative of someone with rather severe symptoms 
which cause more significant impairment than what was 
currently exhibited during the June 2008 VA examination.  The 
examiner also disagreed with the private psychologist finding 
that the Veteran was unemployable due to his PTSD as there 
had been no disruption in his current employment at the time 
of the June 2008 examination.  The Board places greater 
weight on the VA examiner's opinion as his conclusions and 
assigned GAF score reflected the Veteran's symptomatology.  
In contrast, the private psychologist's conclusion that the 
Veteran was totally disabled and unemployable as well as the 
low GAF score assigned, did not reflect the findings that the 
Veteran was employed at the time of his evaluation with the 
private psychologist and continued to have social 
relationships with his family and relatives.    

For these reasons, the Board finds the GAF scores assigned by 
the VA psychologist reflect the Veteran's current impairment.  
A GAF score in the range from 51 to 60 reflect moderate 
symptoms or moderate difficulty in social and/or occupational 
functioning, and having few friends or having conflicts with 
peers or co-workers.  GAF scores in the range of 41 to 50 
indicate serious symptoms with serious impairment in social, 
occupational or school functioning.  Such symptomatology more 
nearly approximates the requirements for a 50 percent 
disabling rating under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130.  

The Board further finds that, at no time has the Veteran's 
PTSD symptomatology more nearly approximated occupational and 
social impairment with deficiencies in most areas, as 
required for a higher disability rating of 70 percent under 
Diagnostic Code 9411.  

While the Board acknowledges that the Veteran has experienced 
symptoms of depression and obessional rituals such as 
checking the locks on the doors at night, the Board finds 
that the evidence overall reflects that the disability level 
during the entire course of the appeal has consistently more 
closely approximated the criteria for a 50 percent evaluation 
than that for a 70 percent evaluation.  See 38 C.F.R. § 4.7

The Board does not find a basis for a 70 percent evaluation 
in this case.  In terms of social interaction, the Veteran 
reported during the VA examination that he has a close 
relationship with his family members and other relatives that 
come and visit him frequently.  The Veteran spends his spare 
time at home watching television, talking to neighbors, or 
with family members.  The examiner found that the Veteran 
described limited reexperiencing symptoms and moderate 
symptoms of avoidance and hyperarousal, which have likely led 
to impairment in his social functioning over the years.  More 
specifically, his level of hypervigilance and emotional 
detachment had affected his limited social interactions and 
desires to engage in leisure activities overall.  Despite his 
difficulties with social interactions, the Veteran has 
maintained relationships with family members and relatives, 
therefore, he does not have an inability to establish and 
maintain effective relationships, which would warrant a 70 
percent evaluation.

In terms of employment, the Veteran described no difficulty 
with employment during the June 2008 VA examination.  He was 
able to work on his own quite a bit, which he preferred, 
though he described little difficulties overall with his 
history of employment.   The June 2008 VA examiner found no 
clear disruption in the Veteran's current employment pattern 
due to his PTSD symptomatology.  As such, the VA psychologist 
found that the private opinion stating that the Veteran was 
unemployable was not supported by the June 2008 VA 
examination findings.  In a March 2009 VA treatment record, 
the Veteran reported that he lost his job of 9 years after 
receiving several speeding tickets.  There is no indication 
from the record that the Veteran was currently unemployed due 
to his PTSD.  Although the Veteran reported that he likes to 
work alone, the record does not show evidence that the 
Veteran has difficulty in adapting to stressful circumstance, 
including work, which would warrant a 70 percent evaluation.

Furthermore, the Veteran has not had suicidal ideation, 
intermittently illogical, obscure, or irrelevant speech, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene.  

For these reasons, the Board finds that a 50 percent 
evaluation, but no higher, for the Veteran's PTSD is 
warranted.  The evidence further reflects that the disability 
level has consistently more closely approximated the criteria 
for a 50 percent evaluation than that for a 70 percent 
evaluation.  See 38 C.F.R. § 4.7.  

III.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the Veteran's disability of PTSD is rated under 
Diagnostic Code 9411, which evaluates mental disorders.  This 
Diagnostic Code essentially takes into account the symptoms 
reported in the record, clinical findings, and specifically 
contemplates degrees of occupational and social impairment.  
As such, the schedule is adequate to evaluate the Veteran's 
PTSD, so that a referral for consideration of an 
extraschedular rating is not warranted.  Because the 
schedular evaluation contemplates the claimant's level of 
disability and symptomatology, no exceptional disability 
picture is demonstrated.  Despite this, the Board notes that 
a claim for  TDIU is being referred to the AOJ for further 
adjudication.  In addition, there has been no evidence of 
frequent hospitalizations due to his PTSD.

Overall, the evidence supports a 50 percent evaluation, but 
not more, for service-connected PTSD.  To that extent, the 
appeal is granted.  See 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a 50 percent evaluation for PTSD is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


